Citation Nr: 0407857	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  96-00 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from March 7, 1994, to September 3, 2002, for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent on 
and after September 4, 2002, for PTSD.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney At Law


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston 
Salem, North Carolina.  In relevant part, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation.  The veteran appealed and, in a decision issued 
in April 1998, the Board denied an increased rating for PTSD.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims (Court)).  While the case was 
pending before the Court, the Secretary of Veterans Affairs, 
represented by the VA General Counsel, and the veteran, 
represented by his attorney, filed a joint motion asking the 
Court to vacate the Board's April 1998 decision regarding the 
evaluation of the veteran's PTSD, and to remand the matter to 
the Board for additional development and readjudication.  The 
Court granted the parties' motion in an August 1999 order, 
and the case was returned to the Board.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The RO undertook further 
action on the appeal, continued to deny an increased rating 
above 10 percent, issued a supplemental statement of the case 
(SSOC) to the veteran in March 2002, and returned the case to 
the Board.

In May 2003 the Board again remanded this case to the RO for 
additional development.  By rating action in July 2003 the RO 
granted the veteran's claim for an increased rating by 
assigning a 30 percent disability evaluation for the service-
connected PTSD, effective from September 4, 2002.  However, 
the claim remained in controversy because less than the 
maximum benefit available had been awarded.  The Court has 
held that, in a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The Board notes that the appeal for a higher evaluation for 
PTSD, in this case, arises from the initial rating decision 
wherein the RO granted service connection for the disability 
and assigned the initial disability evaluation.  Therefore, 
the entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the 
previous issue has been re-characterized on the first page of 
this decision.

In correspondence dated in April 2003, it appears that the 
veteran's representative has raised the issue of an effective 
date earlier than September 4, 2002, for the 30 percent 
evaluation assigned for PTSD.  Since the Board is reviewing 
this matter under the staged-ratings rubric, that concern 
will be addressed herein.


FINDINGS OF FACT

1.  For the period from March 7, 1994, to September 3, 2002, 
the veteran's PTSD was productive of no more than mild 
occupational and social impairment, and/or his symptoms were 
controlled by continuous medication.  

2.  For the period on and after September 4, 2002, the 
symptomatology attributable to the veteran's service-
connected PTSD was productive of no more than definite social 
and industrial impairment, or of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from March 7, 1994, to September 3, 2002, for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2003); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 30 percent on 
and after September 4, 2002, for PTSD have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2003); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

We note, historically, that the veteran's service medical 
records show no complaints, findings, diagnoses, or 
treatments for any psychiatric conditions.  Service personnel 
records show that the veteran was awarded the Purple Heart in 
March 1970 for wounds received in action in Vietnam.

The first medical report within the claims file related to a 
psychiatric condition is a May 1994 letter from D. R. M., 
M.D., in which that physician reported that the veteran had 
been seen in his clinic by his colleague, J. B., F.N.P.  At 
that visit, the veteran complained of lack of energy, 
fatigue, irritability, and tension.  J.B. had diagnosed 
depression, and prescribed Prozac.  Dr. D.R.M. reported that 
the veteran had returned to him several weeks later, and it 
was his impression that the veteran had improved with the 
Prozac.  The veteran remained on Prozac for much of a year, 
with gradual improvement.  The physician reported that, since 
that time, the veteran had had occasional periods of similar 
symptoms, though less severe.  The veteran had not been 
prescribed additional antidepressants.




At a September 1994 VA psychiatric examination for 
compensation purposes, the veteran's history was noted.  He 
reported spending almost a year in Vietnam with an infantry 
unit, remaining in the field most of the time.  He reported 
that his unit was based in the Cu Chi Tay Ninh area, and was 
in the first wave in the Cambodian invasion.  He reported 
being injured by shrapnel from a booby trap.  He also 
reported that, post-service, he had a long history of 
increasing problems with sleep, depression, difficulty 
dealing with people, irritability, and unusual sensitivity to 
stress, including being bothered at work by dealing with the 
public, though not by dealing with co-workers.  He reported 
mild benefit from being treated in the past with Prozac by a 
family physician.  He reported that his post-service 
employment history consisted of working for a power and light 
company since 1971 in various positions, with current 
employment for the same company as supervisor of a power 
house.  Objectively, the veteran was neatly dressed, alert, 
and pleasant.  His verbal productivity, orientation, memory, 
insight, and judgment appeared adequate.  He was referred for 
further psychological evaluation.

Upon VA psychiatric referral, also in September 1994, the 
veteran's claims file was reviewed.  Further, preservice, in-
service, and post-service history was reviewed with the 
veteran.  The veteran stated, in effect, that his problems 
had consisted of trying to relate to other people, to accept 
their opinions, and to handle his impatience with them.  He 
reported that he noticed his impatience increasing 
approximately ten years prior, with a greater increase, 
particularly at his job, in the last two to three years.  He 
also reported mild anxiety, minor mood swings, and increasing 
sleep disturbance over the prior five to six years.  Though 
the veteran reported that his worst experiences in Vietnam 
had involved three days of persistent fire fights during a 
ten-day incursion into Cambodia, including an all-night 
battle in which he did not expect to survive, he did not 
clearly report persistently re-experiencing these events, but 
rather, reported one or more weekly recollections of 
"general" Vietnam events, including combat, and three or 
four combat-related dreams per year.  He reported being 
reminded of his war experiences by certain stimuli such as 
smells, but not experiencing consistent distress or 
flashbacks as a result.  The veteran did not report 
persistent avoidance of thoughts or reminders, and 
psychogenic amnesia was not indicated.  Other current 
symptoms included mild to moderate emotional numbing 
associated with loss of interest in social activities and 
sports in the prior 10 years, feelings of detachment from 
others related to a lack of trust, ability to display 
affection to others limited to "a very few people," and 
ambivalence or uncertainty about the future without either 
pessimism or a sense of a foreshortened future.  Mild to 
moderate autonomic arousal symptoms were indicated, with the 
veteran endorsing irritability, variable sleep disturbance, 
concentration deficits, hypervigilance and startle response, 
and occasional physiologic activity response to motion 
pictures that might remind him of Vietnam, but without 
avoidance of those movies.

The veteran also reported a history of brief or periodic 
suicidal and homicidal ideation without intent, first 
approximately ten years prior, and a period of alcohol 
dependence with consumption of twelve beers per day, 
beginning in 1980 and ending with the veteran quitting in 
1986.  He also reported a prescription of Prozac by a general 
practitioner three or four years prior, which was 
discontinued after one year.  Family history included a first 
marriage lasting from 1969 to 1982, producing two children 
and ending in divorce, and a second marriage in 1984, which 
involved several separations, with current separation since 
June 1994.  The veteran attributed the separation to his 
being greatly aggravated by his wife.  He reported deriving 
the most emotional support from his dog, and spending much 
time on property he owned in the woods.  He reported 
socializing with only one friend on occasion.  He denied 
serious medical problems.  He attributed his period of 
drinking to "trying not to face things."  Objectively, the 
veteran reported on time, was of average height and weight, 
and was clean.  He displayed no gross motor disturbances, and 
spoke articulately in a modulated voice.  He was oriented 
times three, and showed no concentration deficits.  Though he 
complained of short-term memory disturbance due to 
irritability, the examiner found memory to be intact.  The 
veteran reported that his mood was not excessively high or 
low, and the examiner found his affect to be calm and 
appropriate to thought, flexible, and without lability or 
intensity.  No delusions were found.  Visual disturbances 
were denied.  Thoughts were logical and goal-directed.  
Intelligence was estimated to be in the average range, with 
insight and judgment intact.



Tests conducted at the September 1994 VA examination included 
Minnesota Multiphasic Personality - II (MMPI-II), State Trait 
Anxiety Inventory (STAI), Beck Depression Inventory (BDI), 
Incomplete Sentences Blank (ISB), Combat Exposure Scale 
(CES), and Mississippi Scale for Combat Related PTSD (M- 
PTSD).  The STAI suggested slightly elevated levels of acute 
and chronic anxiety.  The BDI suggested moderate depression, 
with sleep disturbance, loss of interest in others, and 
greater difficulty making decisions.  The MMPI-II showed 
similar anxiety and depression levels, with slightly elevated 
reporting of symptoms, suggesting exaggeration or poor stress 
tolerance.  Severe mood, thought, and personality disorders 
were not indicated by these tests. The ISB showed logical and 
coherent responses, with the veteran's focus on presenting 
problems with social dysfunction, distrust, and uncertainty 
about his future due to problems with work.  The CES 
suggested moderate to heavy combat exposure.  The M-PTSD 
score was below average for combat-related PTSD; extreme 
responses included fewer friends after the military than 
before, survivor guilt, inability to talk to others about 
certain military events, and use of alcohol or drugs to sleep 
and forget military experiences.  The examiner concluded that 
the veteran met the criteria for mild PTSD, characterized by 
only occasional re-experiencing, mild to moderate emotional 
numbing, and multiple mild to moderate autonomic arousal 
symptoms.  The examiner assessed mild PTSD, and mild 
dysthymia, secondary, late onset.  His assigned score on the 
Global Assessment of Functioning (GAF) Scale was 61, with a 
high of 61 estimated for the prior year.

In his January 1996 substantive appeal, the veteran stated 
that he had been on Prozac continually for the prior year, 
and that he had taken it intermittently for depression since 
approximately 1989.

The veteran underwent a second VA psychiatric examination for 
compensation purposes in February 1997.  With regard to 
occupational history, he indicated he continued to be 
employed as a power plant operator by the power and light 
company.  His current complaints included a long history of 
sleep disturbance, depression, difficulty dealing with 
people, and irritability.  He reported some increase in his 
symptoms since his last VA psychiatric examination in 
September 1994.  Specifically, he reported recurrent 
intrusive thoughts of service experiences, and nightmares and 
restlessness, with difficulty going to sleep and frequent 
awakenings during the night.  He reported moderate social 
isolation, with his job allowing him to work by himself much 
of the time; few outside activities; and he and his wife 
usually remaining about the home.  He reported difficulty 
concentrating, and reported that his most recent work 
evaluation noted this.  However, he reported that he had 
adequate work performance.  He stated that he remained on 
Prozac daily, and obtained it from a local health care 
provider.  Objectively, the veteran was alert, quiet, 
serious, and attentive.  He answered questions readily and 
adequately.  He displayed little emotion during the 
interview. Orientation, memory, insight, and judgment 
appeared adequate.  The examiner diagnosed PTSD and assigned 
a GAF score of 55, concluding that the veteran's symptoms 
appeared to produce a moderate difficulty in social and 
occupational functioning.

In an SSOC issued in September 1997, the RO continued the 
disability evaluation of 10 percent for the veteran's 
service-connected PTSD.  In an April 1998 Board decision the 
veteran's appeal for an increased evaluation for the service-
connected PTSD was denied.  In June 1998 the veteran moved 
for reconsideration of the Board's April 1998 decision.  His 
motion was denied by the Acting Chairman in July 1998.  He 
further appealed the Board's decision to the Court, and by 
Order dated in August 1999 the Board's April 1998 decision 
was vacated and the matter was remanded to the Board.  In 
June 2000 the Board remanded the issue of entitlement to a 
increased rating for PTSD, evaluated as 10 percent disabling, 
to the RO for further development.

A VA mental status examination report dated in October 1999 
reveals that at the time of the examination the veteran was 
well groomed, and he appeared somewhat anxious and 
hypervigilant.  His speech was coherent and logical.  His 
affect was intense but subdued.  His mood was restricted.  
His thoughts were goal-directed and non-psychotic.  There 
were no suicidal ideas and no violent ideations.  He was 
alert and oriented times three.  His cognition was grossly 
intact.  The clinical assessments under Axis I were PTSD, 
dysthymia, and "rule out" post coronary artery bypass graft 
depression.  His GAF score was 60.

In a December 1999 VA mental health outpatient initial 
assessment it was revealed the veteran was referred for a 
consultation due to symptoms of depression, severe insomnia, 
and medical stressors including coronary artery bypass graft 
and an aortic valve replacement.  The veteran reported his 
chief concern as "dealing with stress and depression."  He 
further reported his combat experiences in Vietnam.  He 
reported that he witnessed Americans killed, killed enemy 
soldiers and was disturbed that he enjoyed killing "gooks", 
and saw two children with their heads blown off as they had 
gone into a garbage dump where they were not supposed to be 
and where he had planted mines.  He also reported intrusive 
recollections of the beheaded children, varying from every 
night to every two to three months.  He reported having 
nightmares approximately once a month.  He stated he had 
slightly exaggerated startle response, isolation for the past 
fifteen years, emotional numbing and distrust of authority.  
He stated that he would sit in the corner in a restaurant.  
He reported that he was not fearful or uncomfortable in 
crowds if he did not know anyone in the crowd, and he avoided 
crowds where he might know someone and become irritated.  He 
reported that he was not aware of hypervigilance except when 
the moon was in certain phases, which was a reminder of 
ambush patrols.  He further reported that he did not feel 
depressed as in the past, including after surgery, with his 
most significant depressive feelings having occurred four to 
five years ago.  He reported no sadness, fatigue, history of 
hypoactivity, or guilt.  He had occasional feelings of 
worthlessness.  He stated that he felt contentment.  He 
reported no history of suicide attempts.  He reported 
difficulty with sleep initiation and maintenance, with 
frequent awakenings and appetite and weight changes only as 
related to cardiac surgery.  The diagnoses were PTSD, 
dysthymia in remission with medication, and alcohol 
dependence in full-sustained remission.

In a January 2000 VA mental health individual therapy note it 
was noted that the veteran had stopped compliance with his 
diet and exercise recommendations, and had experienced low 
energy.  It was also noted that there had been reactivity to 
the company where he had worked for more than twenty-seven 
years and he did not like the new company's methods of 
operation.  He had been changed from a job which he did not 
like to one which he enjoyed more; however, the new job 
required over an hour's commute and he had decided to move 
into a trailer court near the job during the week.  It was 
noted that the impact of PTSD symptoms was irritability and 
problems related to temper, difficulty with authority, 
resentment when he feels helpless to change a situation, and 
feeling different and not belonging.  There was no diagnosis 
rendered.  In an additional note also dated in January 2000, 
it was indicated that the veteran's PTSD symptoms were 
essentially at baseline.  He denied the use of alcohol or 
illicit drugs.  He denied suicidal or homicidal ideations or 
intent.  On mental status examination, he was alert and 
cooperative.  His affect was appropriate to the situation.  
There was no evidence of looseness of association, delusions, 
or hallucinations.  He was oriented as to person, place, 
time, and situation.  Memory was grossly intact for recent 
and remote events.  His speech was productive and goal-
directed.  His intelligence appeared at least average.  His 
judgment to carry out personal affairs was intact, and his 
insight into the need for continuing treatment was good.  The 
clinical impression was PTSD at baseline.

On mental status examination in March 2001 at a VA mental 
health outpatient clinic, the veteran revealed no evidence of 
psychotic thinking.  His affect was appropriate to the 
situation and there was no evidence of worsening cognitive 
function.  His GAF score was reported to be at 65.

In November 2001, VA contracted with QTC Medical Services to 
provide the veteran with a psychiatric examination and 
independent medical opinion.  The examiner noted that the 
veteran was under the care of a psychiatrist at VA whom he 
would see every three months for medication management.  His 
current medications included Prozac, for at least the past 
ten years, Trazodone needed for sleep, and several 
medications for high blood pressure.  The veteran reported 
that he had been involved in individual psychotherapy with a 
psychologist at VA until four months before, and that he had 
never been psychiatrically hospitalized.  The veteran also 
reported on the stressors he experienced during military 
service in Vietnam.  He reported that his major symptoms over 
the years had included sleep difficulties and "trouble 
fitting in with others."  He stated that his sleep was 
somewhat erratic but that he would get four to five hours of 
sleep per night, probably four of seven nights of the week.  
If he took medications such as Trazodone he could usually get 
eight hours of sleep.  He related that he rarely would have 
nightmares at that time, but that they tended to cluster 
together in the sense of having two or three in a month and 
then none for a month or two, which was usually dependent on 
some reminder of combat.  He stated that he rarely had 
flashbacks.  He stated he had panic attacks, but only one 
every four months or so.  He described these as feeling 
"wound up," tachycardia, tremulous, and sweaty, and said 
they would last approximately fifteen minutes.  He had no 
suicide attempts although he had thoughts several times per 
year.  He stated that his mood was currently fairly level, 
although he had been quite depressed in the past.  He 
believed that the Prozac and Trazodone had been of benefit.  
He stated that he could tolerate crowds and could watch war 
films.  He related that when he walked his dog at night it 
would remind him of being on an ambush patrol, particularly 
in certain kinds of moonlight.  He denied psychotic events 
and reported that he did have an exaggerated startle response 
to loud noises.  He had no prior psychiatric contact before 
Vietnam.  He stated that he had held the same job for thirty 
years, and stated that his PTSD had not affected his work.  
He had had a new job for the last several months where he was 
being left alone to do mapping.  Prior to the new 
job/assignment, he stated that he would have arguments with 
his bosses, but he never did miss work.  He related that he 
had a good relationship with his wife.

The mental status examination revealed the veteran was 
pleasant and serious.  His thought process was logical, 
coherent, and goal directed.  There was no evidence of 
psychosis as in delusions or hallucinations.  His mood was 
"stable" and his affect was somewhat constricted.  He was 
not homicidal nor suicidal.  He was alert and oriented times 
four.  His formal judgment was intact, his insight was good 
and his intelligence was above average.  The clinical 
assessments under Axis I were PTSD, combat related, mild, and 
dysthymia, late onset.  His GAF score was 65.  

The examiner discussed that the veteran's current symptoms 
which indicate PTSD include occasional panic attacks, sleep 
difficulties four of seven nights of the week but aided by 
medication, occasional nightmares about his traumas, 
occasional intrusive thoughts about Vietnam, and feelings of 
distance from others.  His PTSD was chronic but at that time 
it did not appear to be causing significant occupational or 
social impairment.  He stated that the PTSD did not affect 
his work capacity.  The veteran related that his feelings of 
depression were currently alleviated with the aid of Prozac 
and that it was not much of an issue at that time.  His GAF 
score of 65 was indicative of him having some mild symptoms 
of PTSD, but he was generally functioning fairly well 
socially, work-wise, and had some meaningful relationships.  
The examiner noted that that did not mean that under the 
right circumstances such as future losses, death, or 
difficult bosses, that the veteran might not have an increase 
in symptomatology.  

In addition, in November 2001 the veteran underwent a 
psychological evaluation by J.R.C., M.A., a licensed 
psychological associate, to whom the veteran was referred by 
QTC Medical Services.  J.R.C. supported the diagnosis of PTSD 
and dysthymia.

In March 2002 the RO issued an SSOC, in which the evaluation 
of 10 percent for the service-connected PTSD was continued.  
In May 2003 the issue of an increased evaluation for PTSD was 
again before the Board and was again remanded to the RO for 
additional development.

In a September 2002 VA mental health note, it was noted that 
the veteran had been compliant with his psychotropic 
medications, with continued good efficacy and minimal side 
effects.  A recent loss of his dog had resulted in a grief 
reaction, but his PTSD and underlying depression were at 
baseline.  He admitted to occasional suicidal ideations but 
denied intent, and denied the use of alcohol or illicit 
drugs.  It was also noted that the veteran had been 
reassigned to a new position with the power and light company 
for which he worked, and the new position was less 
satisfactory than his previous one.  On mental status 
examination he was alert and cooperative.  His affect was 
labile with some tearfulness during the interview, but it was 
appropriate to the situation and not markedly depressed.  
There was no evidence of looseness of associations, 
delusions, or hallucinations.  He was oriented as to person, 
place, time, and situation.  His memory was grossly intact 
for recent and remote events.  His speech was productive and 
goal directed and his intelligence appeared at least average.  
His GAF was reported to be 50.  The clinical impressions were 
PTSD and dysthymic disorder.



In January 2003 the veteran was seen at VA mental health 
outpatient clinic.  It was noted that he had been compliant 
with psychotropic medications, with continued good efficacy 
and minimal side effects.  His PTSD, it was noted, remained 
at baseline with occasional night terrors, flashbacks, and 
intrusive memories of combat.  He continued to work for the 
power and light company.  He admitted to persistent 
depression with occasional suicidal ideations but denied 
intent, the use of alcohol, tobacco products, or illicit 
drugs.  On mental status examination his affect was 
appropriate to the situation and not markedly depressed.  
There was no evidence of looseness of associations, 
delusions, or hallucinations.  He was oriented to person, 
place, time and situation.  His memory was grossly intact for 
recent and remote events.  His speech was productive and goal 
directed.  Intelligence appeared at least average.  His 
judgment to carry out personal affairs was intact.  His GAF 
score was reported to be 50.  The clinical impressions were 
PTSD, dysthymic disorder, both at baseline.

In May 2003 the veteran was seen at VA mental health 
outpatient clinic for continuing management of PTSD and 
depression.  It was noted that he had been compliant with his 
psychotropic medications with continued good efficacy and 
minimal side effects.  He continued to work, and was 
anticipating retirement in two years.  He was concerned with 
persistent depression, with feelings of worthlessness and 
occasional suicidal ideations.  He denied suicidal intent and 
the use of alcohol, tobacco products, or illicit drugs.  He 
reported that he took little pleasure in work and had few 
hobbies.  His marriage was stable but there was little 
obvious feeling in the relationship.  

On mental status examination his affect was labile, with some 
tearfulness during the interview, but was appropriate to the 
situation and moderately depressed.  There was no evidence of 
looseness of association, delusions, or hallucinations.  He 
was oriented as to person, place, time, and situation.  His 
memory was grossly intact for recent and remote events.  His 
speech was productive and goal directed.  His intelligence 
appeared at least average.  His judgment to carry out 
personal affairs was intact.  His insight into the need for 
continuing therapy was good.  His GAF score was 45.  The 
clinical impressions were PTSD and dysthymic disorder.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

Collectively, in letters to the veteran in May 2001, May 
2003, and October 2003, the RO provided notice to the veteran 
which clearly satisfies the  requirements of the VCAA.  In 
addition, the veteran was advised, by virtue of the December 
1995 statement of the case (SOC) and September 1997, March 
2002, and July 2003 SSOCs issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that medical evidence was developed 
with respect to the veteran's claim, and that the October 
2003 letter issued by the RO clarified what evidence would be 
required in order to grant an increase.  The veteran 
responded to the RO's May 2001 and May 2003 communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's private 
treatment records as well as outpatient treatment records 
from VA, and he was afforded a special psychiatric 
examination and independent medical opinion.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, to the extent it is applicable in this case, VA 
has satisfied its duty to assist the veteran in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  The Board concludes that the notifications received by 
the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003). 

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's PTSD was rated as 10 percent disabling under 
Diagnostic Code (DC) 9411 from March 7, 1994, and as 30 
percent disabling from September 4, 2002.  The veteran 
essentially contends that his service-connected PTSD was more 
severe than the 10 percent for the stated period, and is 
currently more severe than the 30 percent evaluation that has 
been assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Even though the old or 
new rating criteria may apply to the veteran's case, 
whichever are more favorable to him, the new criteria are 
only applicable to the period of time since their effective 
date.  Id.; See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
VAOPGCPREC 3-2000.  The record shows that the RO has 
adjudicated the veteran's PTSD claim under both the old and 
the new criteria as set out in the December 1995 SOC and the 
September 1997 SSOC, respectively.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 10 
percent rating where less than the criteria for a 30 percent 
rating were met, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent disability rating required "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people . . . . 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
disability was warranted where the "[a]bility to establish 
or maintain effective or favorable relationships with people 
is considerably impaired . . . [due to] psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment."  38 C.F.R. § 4.132, DC 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301, 303 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in nature, whereas the other terms, e.g., 
"considerable" and "severe," were quantitative.  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term "considerable," the criterion for 
a 50 percent evaluation, was to be construed as "rather 
large in extent or degree."  VAOPGCPREC 9-93.  The Board is 
bound by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

A 70 percent rating under the old criteria requires severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability rating may be 
assigned (1) where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community, or (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the appellant was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9411 (1996).  

Under the new criteria, in effect since November 7, 1996, a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  



A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. 4.130, DC 9411 (2003).

PTSD is rated primarily on occupational impairment.  In 
reviewing the evidence of record, it appears that the veteran 
has been employed full-time with a power and light company 
since 1971, in various positions.  He was, therefore, 
employed prior to the time service connection was granted for 
PTSD effective from March 1994.  In the September 1994 VA 
psychiatric examination report it was noted that the veteran 
was employed as a supervisor of a power house with the power 
and light company.  Moreover, on examination in November 
2001, he stated that he had held the same job for 30 years 
and his PTSD had not affected his work.  Furthermore, at that 
same examination, the veteran indicated that he had had 
arguments with his bosses, but never missed work.  The 
examiner who examined the veteran in November 2001 stated 
that his PTSD was chronic, but it did not appear to be 
causing significant occupational or social impairment.  

In looking further at the evidence in consideration of 
whether an evaluation greater than 10 percent is warranted 
for the period from March 7, 1994, to September 3, 2002, 
under either the old or new criteria, the Board finds that 
during that period the veteran's PTSD symptoms were not 
manifested by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
or resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment such as to warrant the next higher 
rating of 30 percent under the old criteria.  Nor did he 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss 
such as to warrant the next higher rating of 30 percent under 
the new criteria.  

On VA examination in 1997, the veteran's PTSD had been found 
to produce some sleep disturbance, depression, difficulty 
dealing with people, and irritability.  The February 1997 
examiner characterized this as a moderate level of difficulty 
in dealing with social and occupational situations.  The 
September 1994 examiner, by contrast, found only mild to 
moderate autonomic arousal symptoms, including irritability, 
variable sleep disturbance, concentration deficits, 
hypervigilance, and startle response, and occasional 
physiologic stimulus response to movies reminding him of 
Vietnam.  That earlier examiner assessed only mild PTSD and 
mild dysthymia secondary to that PTSD.  The Board notes that 
the February 1997 examiner assessed that the symptoms had 
increased, with a GAF score re-assessed from 61 to 55.  That 
increase in symptomatogy notwithstanding, the February 1997 
examiner still assessed the veteran's PTSD symptomatology as 
moderate, which was consistent with prior findings. 

In addition, the examiner in November 2001 found that the 
veteran was able to socialize and work.  His symptoms at that 
time included occasional panic attacks, sleep difficulties 
four to seven nights a week, occasional nightmares, intrusive 
thoughts about Vietnam, and feelings of distance from others.  
He was assigned a GAF score of 65, which the examiner noted 
means he had some mild symptoms of PTSD but was generally 
functioning fairly well socially and work-wise, and had some 
meaningful relationships.  As earlier noted, the veteran has 
been employed full-time with a power and light company for 
more than 30 years.  In September 1994 he reported that his 
job was supervisor of a power house.  He has reported that 
his PTSD symptoms do not affect his employment.  Thus, as the 
medical evidence fails to established that the veteran's PTSD 
symptomatology meets the criteria for the next higher 
evaluation of 30 percent under the old and new criteria for 
the period from March 7, 1994, to September 3, 2002, the 
claim in this regard must be denied.  

With regard to the issue of entitlement to an increased 
evaluation in excess of 30 percent on and after September 4, 
2002, the evidence of record does not support such an 
increase.  To warrant a rating in excess of 30 percent under 
the old or new criteria for the period at issue, the evidence 
must at least show that the veteran's PTSD symptoms are 
manifested by considerably impaired ability to establish or 
maintain effective favorable relationships with people and 
that his reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment; or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
and/or difficulty in establishing and maintaining effective 
work and social relationships.



The symptoms described above are not shown in any of the 
medical records for the period in question.  In fact, the 
medical evidence of record reveals contrary findings.  In 
September 2002 it was reported that the veteran was still 
employed with the power company, and had been reassigned to a 
new position.  On examination, his speech was productive and 
goal-directed.  There was no mention that he had experienced 
any panic attacks.  His intelligence appeared average and his 
judgment was intact.  His memory was also grossly intact.

The veteran has received GAF scores ranging from 45 to 65 
during the course of this appeal.  The Court has held that 
GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed.), at 32).  GAF scores ranging from 70 to 
80 reflect no more than slight impairment.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and have some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, an examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95. 


On examination in September 2002, the veteran's GAF score was 
50, and on subsequent evaluation in May 2003, his score was 
45; such GAF scores are indicative of serious impairment in 
social or occupational functioning (e.g. no friends, unable 
to keep a job).  The Board notes that those GAF scores are 
inconsistent with the narrative findings and assessment in 
the September and subsequent medical reports as noted above.  
These reported GAF scores would indicate that the veteran was 
unable to keep a job, while the evidence shows that the 
veteran has been employed full-time with the same employer 
for more than thirty years.  Moreover, he has been married 
for many years, with noted stability in his current marriage 
relationship.  

The medical evidence for the period in question shows that 
the veteran has exhibited some depression, but the criteria 
for a higher rating of 50 percent are not met or even 
approximated.  Thus, for the foregoing reasons, an increased 
evaluation in excess of the 30 percent assigned by the RO for 
the period on and after September 4, 2002, is not warranted.

In conclusion, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 10 percent disability evaluation for the period from 
March 7, 1994, to September 3, 2002, and for a 30 percent 
disability evaluation on and after September 4, 2002, and 
such ratings are warranted.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim for higher 
ratings, the benefit-of-the-doubt rule is inapplicable, and 
the claim for an increased rating for PTSD for either period 
in issue must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

In addition, there is no competent evidence of record which 
indicates that the veteran's PTSD has caused marked 
interference with employment, or that there has been any 
necessary inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicates that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

The Board, in the above analyses, has fully considered the 
concept of "staged" ratings as expounded upon in Fenderson, 
supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from March 7, 1994, to September 3, 2002, for post-traumatic 
stress disorder is denied.

Entitlement to an evaluation in excess of 30 percent on and 
after September 4, 2002, for post-traumatic stress disorder 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



